Citation Nr: 1740772	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-16 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a rating in excess of 10 percent prior to February 19, 2015 for anxiety with depression and in excess of 70 percent on and after February 19, 2015 for anxiety with depression, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980 and from February 1981 to August 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran filed a claim for PTSD in November 2009, and it was granted in May 2017.  The RO combined the Veteran's PTSD with her service-connected anxiety with depression from November 27, 2009, and assigned a 70 percent evaluation from February 19, 2015.  

These matters were previously before the Board in December 2016, at which time they were remanded for additional development.  


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence demonstrating that the Veteran had chronic headaches prior to service and that chronic headaches were not aggravated by such service; chronic headaches have been shown during and after service.  

2.  The evidence of record indicates that the Veteran's anxiety disorder with depression did not result in occupational and social impairment with occasional decrease in work efficiency prior to February 16, 2010.

3.  The evidence of record indicates that the Veteran's anxiety disorder with depression, to include PTSD, resulted in occupational and social impairment with occasional decrease in work efficiency beginning February 16, 2010.

4.  At no point during the appeal period has the Veteran's service-connected anxiety disorder with depression, to include PTSD, resulted in total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic headache disorder have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016.)     

2.  The criteria for an initial rating in excess of 10 percent for anxiety with depression prior to February 16, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9400 (2016).

3.  The criteria for a rating of 30 percent, but not higher, for anxiety with depression, to include PTSD, for the period from February 16, 2010, to February 19, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2016).

4.  The criteria for a rating in excess of 70 percent for anxiety with depression, to include PTSD, after February 19, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in January 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the May 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

I.  Service Connection

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  Mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  

The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Court has held that lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition); see also Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.) 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the disease resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is considered competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A.  Headaches

The Veteran sought treatment for stress-related headaches in April 1979.  The stress had its onset in September 1978, causing a lack of self-confidence and little trust in others. The Veteran indicated that she wished to see a social worker, but the records are devoid of any medical treatment documented at that time.  

A December 1997 service treatment record indicated that the Veteran never had headaches prior to the Gulf War.  At that time, however, she had them daily over the area of the left eye.  The headaches lasted hours, but there were no known causes.  At the time of the treatment, the examiner noted that Veteran had weekly headaches with a similar pattern and intensity. 

In November 2009, the Veteran submitted a statement with regards to the intensity of her headaches.  She stated that they were so bad that she could not see, and she was forced to lie down for as many as two days.  The Veteran also stated that the headaches were throbbing, and medication did not help.

In June 2014, the Veteran received a follow-up for her chronic medical problems with her primary care physician, and indicated that she was experiencing increased headaches.  The Veteran thought the symptoms were related to stress with regards to her adult daughter.  The daughter recently had twins, and the Veteran indicated that it was putting a physical and financial strain on her.  The Veteran relayed she was "worn out taking care of her."


Pursuant to the Board remand, the Veteran received a VA examination for her headaches in April 2017.  The examiner reviewed the Veteran's records and concluded that the headaches were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner recounted the Veteran's statements and treatments from her record and opined that the Veteran's headaches appeared to be acute and resolved, as her Reports of Medical Examination documented "no" to frequent or severe headaches.  Furthermore, there was no medical documentation of headaches or treatment noted in the Veteran's current medical records.  

The examiner also opined that the Veteran's headaches were not aggravated beyond their natural progression by any service connected activities, as there were no current medical documentation or treatment of headaches noted in the Veteran's medical records.  

As noted above, unless there is clear and unmistakable evidence to the contrary, the VA must presume that the veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of his or her entrance into service. 38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304 (2014).  The presumption of sound condition provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not detected.  Where a report of service entrance examination is not of record, the Board must accord the veteran the presumption of soundness at service entry, absent clear and unmistakable evidence to the contrary.

In this case, the Veteran's report of service entrance examination is not of record.  Accordingly, the Board finds that Veteran is entitled to the presumption of soundness.  

Therefore, the Board's analysis must turn to the question of whether the Veteran currently suffers from headaches, and, if so, whether this disorder began in or is otherwise due to his military service.  In this regard, the Board finds that there is ample evidence that the Veteran sought treatment for headaches during service.  The record indicates that the Veteran sought treatment in 1979 for headaches, but that even more importantly, her symptoms then became particularly chronic during the Gulf War.  At that time, the headaches were daily.  Although they only occurred weekly towards the end of her active duty, their intensity and chronic nature did not wane.  Furthermore, the Veteran currently suffers from headaches as noted in the current VA medical records, most recently dated in January 2017.  
 
In light of the foregoing, and resolving any doubt in the Veteran's favor, the Board concludes that the Veteran's chronic headaches had their onset in active service and that service connection for chronic headaches is warranted.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate veterans for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  PTSD

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used for PTSD.  The General Rating Formula provides that a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is provided for occupational and social impairment characterized by occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Within the DSM-IV, the Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as with work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

a.  Evaluation in Excess of 10 Percent Prior to February 19, 2015

The Veteran submitted her claim for PTSD in November 2009, and indicated that she worked in the operating room during Operation Desert Storm.  The Veteran stated that she was responsible for transporting limbs to the operating room and "cleaning up pools of blood."  She reported daily nightmares related to her experiences and would be unable to go back to sleep afterwards. 

The Veteran submitted additional statements in February 2010 and August 2010, indicating that she was assigned to a hospital when the Khobar Towers were hit by a missile in 1991.  The Veteran stated that dozens of injured people came into the operating room where she worked, and there was blood everywhere.  While attending to the wounded and managing the blood, body parts, and chaos, the Veteran stated sirens were blaring continuously.  As a result, the Veteran had constant nightmares about "cleaning up thick blood and moving limbs," and stated that she could never forget the smell of death. 

The Veteran received a mental health examination in February 2010, and indicated that both her father and mother suffered from depression.  The Veteran reported having a couple of "true" friends from the military with whom she maintained contact.  The examiner indicated that the Veteran had combat experience, but did not suffer combat wounds.  The examiner further indicated that the Veteran had a very good relationship with her daughter, and also a good but distant relationship with her siblings and her mother.  The Veteran did not have friends where she lived, and had very little social contact with others except family.  The February 2010 examiner noted a history of suicide action, and also fleeting thoughts, feeling tired and being emotionally drained.  

The examiner then noted that the Veteran was clean, neatly groomed, and casually dressed.  Psychomotor activity was noted to be unremarkable, as was her speech.  The examiner indicated that the Veteran's attitude was cooperative, friendly, relaxed, attentive, and irritable.  Her affect was constructed and her mood was labile.  The Veteran's thought process and thought content were both unremarkable, and the examiner noted persistent persecutory delusions and delusions of guilt.  The examiner also noted persistent visual hallucinations and obsessive behavior involving cleaning.  The Veteran indicated that she had difficulties staying asleep, and also had panic attacks which happened mostly at night.  She did not, however, have homicidal or suicidal thoughts.  Finally, the Veteran's memory was noted to be moderately impaired. As a result of the examination, the examiner noted that Veteran had severe depression and assigned a GAF score of 70.

The Board finds this examination highly probative of the Veteran's mental state prior to February 19, 2015. Therefore, a rating of 30 percent is appropriate effective February 16, 2010, because the evidence indicates that the Veteran's occupational and social impairment manifested to such a degree. The competent, credible psychological evaluation from February 16, 2010, indicates that the Veteran's occupational and social impairment began to manifest in a more severe fashion.  Although the Veteran was noted to function satisfactorily, she began to exhibit symptoms including depressed mood, anxiety, and panic attacks.  Furthermore, she experienced impaired sleep and exhibited mild memory loss.  As such, the Board finds that the Veteran's anxiety with depression disorder warrants a 30 percent evaluation effective February 16, 2010.  A 50 percent evaluation is not warranted because the Veteran did not have panic attacks more than once a week, impaired judgment, or difficulty in establish and maintaining effective work and social relationships.  A 70 percent evaluation is not warranted as the Veteran did not have deficiencies in areas such as work, school, family relations, judgment, thinking or mood, nor did she have an inability to establish and maintain effective relationships.  A 100 percent evaluation is not warranted as the Veteran did not exhibit total occupational and social impairment during this time period.  

b.  Disability Rating in Excess of 70 Percent after February 19, 2015

The Board notes that the Veteran was granted a 70 percent evaluation effective February 19, 2015, based on a review of her VA examination from the same date.  The examiner found that the Veteran had difficulty adapting to stressful circumstances, suicidal ideations, and also difficulty in adapting to a work-like setting. 

An evaluation in excess of 70 percent is not warranted after February 19, 2015, because the Veteran has not exhibited total occupational and social impairment.  At the February 19, 2015 VA examination, the Veteran did not have memory loss for names of close relatives, her own occupation, or her own name, gross impairment in thought process or communication, nor did she have panic attacks more than once a week.  The Veteran had a good rapport with the examiner, and the two even shared a few laughs.  Although the examiner noted that the Veteran was very sensitive and easily hurt, she could also "take a tease."

The Veteran received mental health treatment in February 2016, and indicated that she was dealing with her mother's death and feeling lost at times.  The two were close and the Veteran reported feeling empty.  She also indicated that she was having family issues, including dealing with her abusive nephew who she had to evict from her home.  The Veteran was fearful of him returning, and said she was "drained from him."  Furthermore, the Veteran was dealing with a big secret her brother shared.  The examiner found that the Veteran was very neatly groomed with clear speech.  She denied suicidal and homicidal ideations, and her judgment, thought process, and memory were all within normal limits.  The examiner also noted that the Veteran was employed on an Army base.

The Veteran received a PTSD VA examination in February 2017.  The examiner noted that the Veteran's mental diagnoses resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran was socially isolated, would avoid crowds, had no interest in seeking out friendships, had interpersonal problems at work, and avoided interactions with her family. However, her daughter and twin grandchildren recently moved in with her, and the Veteran reported that she had a close relationship with her daughter.  The Veteran also reported working on an army base as an administrative assistant, but she did not get along with some of her co-workers. 

The examiner noted that the Veteran had a depressed mood, anxiety, weekly panic attacks, mild memory loss, an inability to establish and maintain effective relationships, and also suicidal ideation.  The Veteran was cooperative during the interview, and was noted to be casually groomed and dressed.  She answered questions appropriately, and he thought processes were linear and goal oriented.  The Veteran presented with a flat affect, but her thought content did not demonstrate evidence of delusions or hallucinations.  

There is no indication that the Veteran's anxiety with depression, to include PTSD, worsened to result in total occupational and social impairment.  Although the Veteran avoided social friendships and interactions with her family, she reported open lines of communication with her daughter and siblings, and her brother even trusted her with a big secret about his family.  Furthermore, the Veteran was able to maintain employment.  As there is no indication that the Veteran has total occupational and social impairment, a rating in excess of 70 percent is not warranted. 


















ORDER

Service connection for chronic headaches is granted.

An evaluation in excess of 10 percent for an anxiety disorder prior to February 16, 2010, is denied.

A 30 percent, but not higher, evaluation for an anxiety disorder for the period of February 16, 2010, to February 19, 2015, is granted, subject to the law and regulations governing the payment of monetary benefits.

An evaluation in excess of 70 percent for anxiety with depression, to include PTSD, effective from February 19, 2015, is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


